The following order has been entered on the motion filed on the 2nd of November 2018 by Plaintiff for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 5th of November 2018."
Upon consideration of the petition filed by Plaintiff on the 2nd of November 2018 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2018."